Name: 80/243/EEC: Commission Decision of 6 February 1980 approving a programme for the livestock sector and the production of feedstuffs in Italy pursuant to Regulation (EEC) No 355/77 (Only the Italian text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1980-02-28

 Avis juridique important|31980D024380/243/EEC: Commission Decision of 6 February 1980 approving a programme for the livestock sector and the production of feedstuffs in Italy pursuant to Regulation (EEC) No 355/77 (Only the Italian text is authentic) Official Journal L 054 , 28/02/1980 P. 0030 - 0030****( 1 ) OJ NO L 51 , 23 . 2 . 1977 , P . 1 . COMMISSION DECISION OF 6 FEBRUARY 1980 APPROVING A PROGRAMME FOR THE LIVESTOCK SECTOR AND THE PRODUCTION OF FEEDSTUFFS IN ITALY PURSUANT TO REGULATION ( EEC ) NO 355/77 ( ONLY THE ITALIAN TEXT IS AUTHENTIC ) ( 80/243/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 355/77 OF 15 FEBRUARY 1977 ON COMMON MEASURES TO IMPROVE THE CONDITIONS UNDER WHICH AGRICULTURAL PRODUCTS ARE PROCESSED AND MARKETED ( 1 ), AND IN PARTICULAR ARTICLE 5 THEREOF , WHEREAS THE GOVERNMENT OF ITALY COMMUNICATED ON 10 AUGUST 1979 A PROGRAMME FOR THE LIVESTOCK SECTOR AND THE PRODUCTION OF ANIMAL FEEDSTUFFS ; WHEREAS THE SAID PROGRAMME RELATES TO THE RESTRUCTURING , MODERNIZATION , RATIONALIZATION AND EXPANSION OF FACILITIES FOR THE MARKETING AND PROCESSING OF : - BEEF AND VEAL , SHEEPMEAT , PIGMEAT , GOATMEAT AND HORSEMEAT , - MILK AND MILK PRODUCTS , AND TO THE MODERNIZATION AND EXPANSION OF COLD STORES , WITH THE AIM OF INCREASING PRODUCTIVITY AND PROFITABILITY , IMPROVING QUALITY , CONFORMING TO HEALTH PROTECTION REQUIREMENTS AND IN PARTICULAR ENCOURAGING GREATER PARTICIPATION BY PRODUCERS IN PROCESSING AND MARKETING ; WHEREAS IT THEREFORE CONSTITUTES A PROGRAMME WITHIN THE MEANING OF ARTICLE 2 OF REGULATION ( EEC ) NO 355/77 ; WHEREAS , IN SO FAR AS THE PROGRAMME RELATES TO MILK AND MILK PRODUCTS , APPROVAL MAY BE GIVEN ONLY SUBJECT TO FUTURE COMMUNITY POLICY DESIGNED TO COPE WITH THE STRUCTURAL SURPLUSES IN THIS SECTOR AND IN ANY EVENT MAY EXTEND ONLY TO THOSE PARTS NOT CONNECTED WITH THE MANUFACTURE OF BUTTER , EXCEPT FOR THE RATIONALIZATION OF UNDERTAKINGS HAVING A CAPACITY OF LESS THAN 50 TONNES OF BUTTER PER YEAR ; WHEREAS , AS REGARDS THE PRODUCTION OF ANIMAL FEEDSTUFFS , APPROVAL OF THE PROGRAMME DOES NOT AFFECT APPROVAL OF PROJECTS , PARTICULARLY THOSE PURSUANT TO ARTICLE 9 OF REGULATION ( EEC ) NO 355/77 ; WHEREAS , IN SO FAR AS THE PROGRAMME RELATES TO THE CONSTRUCTION AND MODERNIZATION OF COLD STORES , APPROVAL MAY EXTEND ONLY TO THE PART WHICH IS CONNECTED WITH PROCESSING AND MARKETING FACILITIES AND IS NOT INTENDED FOR THE STORAGE OF INTERVENTION PRODUCTS ; WHEREAS THE PROGRAMME CONTAINS SUFFICIENT DETAILS AS REFERRED TO IN ARTICLE 3 OF REGULATION ( EEC ) NO 355/77 , WHICH INDICATE THAT THE OBJECTIVES LAID DOWN IN ARTICLE 1 OF THE SAID REGULATION CAN BE ACHIEVED IN RESPECT OF THE ABOVEMENTIONED SECTORS ; WHEREAS THE SCHEDULED PERIOD FOR IMPLEMENTATION OF THE PROGRAMME DOES NOT EXCEED THE LIMIT LAID DOWN IN ARTICLE 3 ( 1 ) ( G ) OF THAT REGULATION ; WHEREAS THE MEASURES PROVIDED FOR IN THIS DECISION ARE IN ACCORDANCE WITH THE OPINION OF THE STANDING COMMITTEE ON AGRICULTURAL STRUCTURE , HAS ADOPTED THIS DECISION : ARTICLE 1 THE PROGRAMME FOR THE LIVESTOCK SECTOR AND THE PRODUCTION OF ANIMAL FEEDSTUFFS IN ITALY , COMMUNICATED BY THE GOVERNMENT OF ITALY ON 10 AUGUST 1979 , IS HEREBY APPROVED , WITH THE EXCEPTION OF THOSE SECTIONS RELATING TO : - THE PRODUCTION OF BUTTER EXCEPT FOR THE RATIONALIZATION OF UNDERTAKINGS HAVING A CAPACITY OF LESS THAN 50 TONNES OF BUTTER PER YEAR , - THE CONSTRUCTION AND MODERNIZATION OF COLD STORES WHICH ARE NOT CONNECTED WITH PROCESSING AND MARKETING FACILITIES AND ARE INTENDED FOR THE STORAGE OF INTERVENTION PRODUCTS . ARTICLE 2 THIS DECISION IS ADDRESSED TO THE ITALIAN REPUBLIC . DONE AT BRUSSELS , 6 FEBRUARY 1980 . FOR THE COMMISSION FINN GUNDELACH VICE-PRESIDENT